Title: To Alexander Hamilton from James McHenry, 18 November 1799
From: McHenry, James
To: Hamilton, Alexander


Philad. 18 Novr. 1799
Dear Sir.
I recd two hours ago your letter of the 14th, begging me to call upon and send you certain papers you had lodged with Mr Bingham. As he has not yet returned to the City I dispatched my servant with a note to which I have received the answer inclosed. I do not remember to have seen the papers aluded to.
Yours truly & Affectionately

James McHenry
Genl. Alex Hamilton

